Citation Nr: 1502860	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder disability, including arthritis.

3.  Entitlement to service connection for a low back disability, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.

Although the issue of a higher disability rating for tinnitus was also addressed in the February 2012 Statement of the Case, the Veteran excluded this issue from his appeal in the VA Form 9 filed in February 2012.  The Board will limit its consideration accordingly.

Additionally, the Veteran was scheduled for a Board hearing at the RO in August 2013.  He failed to report for the scheduled hearing without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn.

The issues of entitlement to service connection for a right shoulder disability and a low back disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the initial rating period, the Veteran's hearing impairment has been no worse than Level I in the right ear and Level II in the left ear.






CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice a March 2010 letter, prior to the July 2010 rating decision on appeal.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected bilateral hearing loss in May 2010 and March 2013.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  The Veteran has also been afforded an opportunity for a hearing before the Board, but failed to report for his Board hearing in August 2013.  Since that time he has not requested a new hearing, and as such, his request has been deemed withdrawn. 

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Legal Criteria:  Bilateral Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in a July 2010 rating decision, and a noncompensable evaluation was assigned.  He has appealed the decision assigning a noncompensable rating.

In response to his claim, the Veteran was afforded a VA (QTC) audiological evaluation in May 2010; the examiner reviewed the evidence of record and noted the Veteran's history.  The Veteran reported difficulty hearing during his examination, but stated he was not receiving treatment for the condition at that time.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
60
80
LEFT
40
45
70
75

Speech recognition was 96 percent bilaterally. 

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and Level II Roman numeral designation for the left ear.  Application of a Level I designation and Level II designation to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

A second VA (QTC) audiological examination was conducted in March 2013.  At that time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
60
70
LEFT
40
40
65
75

Speech recognition was 92 percent in the right ear, and 96 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII again results in a noncompensable rating.  The readings reported in this evaluation also do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the May 2010 examiner stated that the Veteran had difficulty hearing and understanding speech in his usual occupation.  Specifically, the examiner stated the Veteran endorsed difficulty hearing meters used in his work setting.  The March 2013 examiner noted that the Veteran had limited hearing unless he was looking at the person, and also indicated the Veteran was unable to discuss jobs in the presence of background noise.  The examiner also stated the Veteran was only able to use a phone with his left ear.  

On review of the record, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly showed the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, an initial compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under the applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, as explained above, the criteria for a compensable rating have not been for any portion of the initial-rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the disability at issue is manifested by hearing loss that is specifically contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran contends that service connection is warranted for his right shoulder and low back disabilities because they were caused by his exposure to ionizing radiation in service as a result of being in the vicinity of nuclear warheads.  In support of his claim, the Veteran provided a statement from his private physician in April 2011.  In sum, the physician indicated the Veteran's right shoulder condition may have been aggravated by radiation exposure in service.  Specifically, the physician stated the "degenerative nature may also have been related to radiation exposure."  In his March 2012 VA Form 9, the Veteran expressed his belief that his low back disability was also caused by radiation exposure.  Although his private physician did not specifically reference the Veteran's lumbar spine in his April 2011 letter, a review of the Veteran's outpatient treatment records from the Oklahoma City VA Medical Center (MC) indicates the Veteran underwent an X-ray study in May 2012, which revealed extensive degenerative changes of the thoracolumbar spinal segments.  Since the examiner has indicated a potential causal relationship between degenerative arthritis and radiation exposure, the Board has determined the Veteran's low back disability claim also requires additional development at this time. 

The development provisions of 38 C.F.R. § 3.311 apply to radiogenic diseases, which include diseases for which the claimant has cited or submitted competent scientific or medical evidence indicating the claimed condition can be induced by exposure to ionizing radiation.  Since the Veteran's treating physician has indicated a potential causal relationship between radiation exposure and degenerative arthritis, the Board finds that the provisions of 38 C.F.R. § 3.311 are applicable to these claims, and further development to comply with the provisions of that section is in order.

Additionally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any more recent VA outpatient records.

2. Then, the RO or the AMC should undertake all development required under 38 C.F.R. § 3.311, to include obtaining all available records pertaining to the Veteran's possible exposure to ionizing radiation in service and forwarding such records to the Under Secretary for Health for preparation of a dose estimate.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


